Citation Nr: 0906487	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  He died in November 2003.  The appellant in 
this case is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

A videoconference hearing was held in February 2007 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In a May 2007 decision, the Board denied service connection 
for hypertension and coronary artery disease, for the 
purposes of accrued benefits.  The remaining issue of service 
connection for the cause of the Veteran's death was remanded 
to the RO for additional evidentiary development.  


FINDINGS OF FACT

1.  The most probative evidence shows that the cause of the 
Veteran's November 2003 death was severe chronic obstructive 
pulmonary disease (COPD).  

2.  At the time of his death, service connection was in 
effect for diabetes mellitus, rated as 20 percent disabling; 
and peripheral neuropathy of the right and left lower 
extremities, rated as 10 percent disabling for each 
extremity.

3.  The evidence does not establish that a service-connected 
disability, including diabetes mellitus, caused or 
contributed materially or substantially to the Veteran's 
death, or that the cause of his death, COPD, was otherwise 
related to his active service or any incident therein.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between active service and the disability; (4) 
degree of disability; and (5) effective date.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include:  (1) a statement of the conditions, if any, for 
which the Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the present case, the RO sent the appellant VCAA 
notification letters in January and April 2004, prior to the 
initial decision on the claim.  These letters informed the 
appellant of the information and evidence generally required 
to substantiate a claim of service connection for the cause 
of the Veteran's death, as well as her and VA's respective 
responsibilities for obtaining the information and evidence. 
 In May 2007, the RO sent the appellant a letter for the 
express purpose of advising her of the additional 
requirements imposed by the Court in Dingess/Hartman.  The RO 
then reconsidered her claim in a January 2008 supplemental 
statement of the case.  See e.g., Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).   

Unfortunately, the VCAA letters discussed above did not 
contain a statement of the conditions for which the Veteran 
was service connected at the time of his death, nor did they 
contain any particular explanation of the information and 
evidence required to substantiate a claim for service 
connection for the cause of the Veteran's death based on a 
previously service-connected condition vis-à-vis a condition 
not yet service connected, as required by Hupp.

The Board finds, however, that the appellant has not been 
prejudiced by these deficiencies.  During the course of this 
appeal, the appellant and her representative have been 
provided numerous procedural documents (e.g., a rating 
decision and cover letter, a Statement of the Case, 
Supplemental Statements of the Case, and decision of the 
Board) identifying the disabilities for which the Veteran was 
service connected, setting out the applicable law, 
summarizing the evidence, and discussing VA's reasons for 
denying the claim.  She has also expressed an active 
understanding of the principles involved, inasmuch as she has 
gathered evidence to support the claim and has advanced 
supportive argument as well, specifically at a Board hearing 
held in February 2007.  Under the circumstances, it is the 
Board's conclusion that any defects in notice have been cured 
by the appellant's actual and/or constructive knowledge of 
the information and evidence necessary to substantiate her 
claim.  See, e.g., Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (noting that the purpose of the VCAA notice 
requirement is not frustrated if, for example, the claimant 
has actual knowledge of what is needed or a reasonable person 
could be expected to understand what is needed).  The 
fundamental fairness of the adjudication has not been 
affected, and no further corrective action is necessary. 

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting in 
procuring service medical records and other relevant 
treatment records and providing a VA examination when 
necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the Veteran's service treatment records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the Veteran.  The RO has also 
obtained records from the Social Security Administration.  
Despite being given the opportunity to do so, the appellant 
has neither submitted nor identified any additional post-
service VA or private clinical records pertaining to her 
claim and none is evident from a review of the record.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2008).  In fact, in August 2008, the appellant indicated 
that she had no additional evidence to submit.  The Board 
notes that VA has also obtained the necessary medical 
opinions in this case.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A third remand for additional notification 
or development would only result in unnecessarily delaying 
this matter with no benefit flowing to the appellant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no 
further notification or development action is necessary on 
the issue now being decided.  Neither the appellant nor her 
representative has argued otherwise.  


Background

The Veteran's service treatment records are negative for 
pertinent complaints or abnormalities.  At his September 1968 
military separation medical examination, the Veteran denied a 
history of high blood pressure, heart palpitations, chest 
pain, and shortness of breath.  On clinical evaluation, the 
Veteran's heart and vascular system were normal.  A chest X-
ray was negative.

Records from the service department confirm that the Veteran 
served in the Republic of Vietnam from April 28, 1967, to 
April 27, 1968.  The Veteran's DD Form 214 shows that his 
awards and decorations include the Vietnam Service Medal and 
a Vietnam Campaign Medal with 60 device.  His military 
occupational specialty was combat engineer.  

In June 2003, the Veteran submitted a claim of service 
connection for diabetes mellitus with peripheral neuropathy, 
claimed as secondary to exposure to Agent Orange in Vietnam.  

In support of his claim, the RO obtained VA clinical records, 
dated from June 2001 to June 2003.  In pertinent part, these 
records show that in June 2001, the Veteran requested 
enrollment in the VA clinic.  He reported a history of 
chronic obstructive pulmonary disease (COPD) with shortness 
of breath.  It was noted that the Veteran continued to smoke 
one pack of cigarettes daily.  The diagnosis was COPD.

In November 2001, the Veteran was hospitalized with 
complaints of fatigue and shortness of breath.  During 
admission, he underwent pacemaker placement.  The discharge 
diagnoses were sick sinus syndrome, status post permanent 
pacemaker placement, COPD, hypertension, and depression.  

In July 2002, the Veteran was again hospitalized for an 
exacerbation of his COPD.  During the course of admission, 
the Veteran was diagnosed as having new onset diabetes 
mellitus.  The diagnoses on discharge included COPD, smoker, 
history of gastroesophageal reflux disease, sleep apnea, 
hypertension, sick sinus syndrome, status post pacemaker, and 
diabetes, new onset.

Subsequent clinical records show continued treatment for 
worsening COPD, as well as other disabilities such as 
hypertension, arrhythmia, status post pacemaker placement, 
dysthymic disorder, sleep apnea, and peripheral neuropathy.  

In an August 2003 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating, effective July 16, 2002.  The RO also granted service 
connection for peripheral neuropathy of the right and left 
lower extremities and assigned initial 10 percent ratings, 
respectively, effective July 16, 2002.

Additional VA clinical records, dated from July to November 
2003, show that the Veteran continued to receive care for 
multiple medical conditions.  In July 2003, the Veteran's 
family sought emergency treatment for him due to his symptoms 
of lethargy and severe difficulty breathing.  He was 
hospitalized for treatment.  On admission, it was noted that 
the Veteran had a history of COPD, sleep apnea, obesity, 
hypertension, pacemaker placement, and depression.  The 
diagnoses were exacerbation of COPD, respiratory failure, 
hypercarbia, diabetes, hypertension, and coronary artery 
disease.  

In September 2003, the Veteran was again hospitalized with 
increasing shortness of breath.  The diagnosis on discharge 
in October 2003 was COPD exacerbation, hypertension, history 
of coronary artery disease, and diabetes mellitus.  He was 
prescribed a Bipap machine for home use to assist in his 
breathing.

In November 2003, the Veteran was seen on an outpatient 
basis.  It was noted that he used portable oxygen as well as 
a Bipap machine at night.  The assessments included tobacco 
use disorder, sick sinus syndrome, status post pacemaker, 
sleep apnea, COPD, hypertension, and diabetes mellitus, 
uncontrolled.  

Later that month, the Veteran died at home.  An autopsy was 
not performed.  According to the certificate of death, 
completed by a lay coroner, the cause of the Veteran's death 
was "diabetes caused from exposure to herbicides in the 
Vietnam War."

The following month, the appellant submitted an application 
for Dependency and Indemnity Compensation (DIC) based on 
service connection for the cause of the Veteran's death.  In 
support of her claim, the appellant submitted an April 2004 
statement from the county coroner, who indicated that the 
cause of the Veteran's death as recorded on the death 
certificate was acquired from VA records.

In May 2004, the RO obtained a VA medical opinion regarding 
the cause of the Veteran's death.  After examining the 
Veteran's claims folder, a VA registered respiratory 
technician noted that the Veteran had had a longstanding 
history of severe COPD.  He noted that the Veteran was seen 
for the first time by VA in June 2001, and thereafter had 
three hospitalizations for worsening COPD.  He noted that the 
Veteran had a documented history of diabetes which was 
diagnosed in 2001, as well as a history of hypertension and 
pacemaker placement.  He also noted that the Veteran carried 
a diagnosis of coronary artery disease, although it was never 
substantiated.  Based on the evidence of record, the VA 
respiratory technician concluded that the Veteran's cause of 
death was most likely pulmonary in nature.  He indicated that 
although there was a possibility for diabetes causing a 
myocardial infarction and sudden death, this was less likely 
in light of the Veteran's severe pulmonary condition and the 
fact that he had continued to smoke.  In conclusion, the VA 
respiratory technician indicated that the most likely cause 
of the Veteran's death was COPD and not diabetes.  The Board 
notes that this medical opinion was subsequently acknowledged 
by two VA physicians.  

In July 2004, the appellant submitted a letter from a VA 
physician who had treated the Veteran prior to his death.  
The VA physician indicated "[i]n my opinion, [the Veteran's] 
conditions of coronary artery disease and hypertension were 
related to his diabetes mellitus."  

At a February 2007 Board hearing, the appellant testified 
that she and the Veteran had married in January 1990.  At 
that time, she indicated that he was not in good health as he 
was suffering from COPD and hypertension.  In the last two 
years of his life, the appellant testified that the Veteran's 
condition worsened.  She stated that it was her belief that 
the Veteran's service-connected diabetes mellitus caused his 
death.  Alternatively, she felt that the Veteran's service-
connected diabetes mellitus caused his hypertension and 
coronary artery disease and that such conditions led to his 
death.

In November 2007, a VA physician reviewed the Veteran's 
claims filed for the purpose of providing an opinion 
regarding the cause of the Veteran's death.  He noted that 
the Veteran had had a longstanding history of COPD prior to 
his death, and had undergone cardiac pacer placement in 
November 2001 for sick sinus syndrome.  He also noted that 
records showed that the Veteran had a history of periods of 
sinus arrest approaching five seconds or more as well as 
atrial and ventricular premature contractions.  The Veteran 
had a 70 plus year history of smoking and had had 
hypertension prior to the pacemaker placement.  The VA 
physician also noted that the Veteran had had a long history 
of increasingly severe COPD well before the advent of his 
diabetes mellitus.  He further noted that there was no 
evidence in the file of diabetic or hypertensive nephropathy.  
Given the Veteran's history, the VA physician indicated that 
it was less likely as not that the Veteran's service-
connected diabetes was the immediate or underlying cause of 
his death or otherwise etiologically related thereto.  He 
also concluded that it was less likely as not that the 
Veteran's diabetes mellitus rendered him materially less 
capable of resisting the effects of his COPD.  Finally, he 
indicated that it was less likely as not that there was any 
secondary connection between the Veteran's diabetes and his 
hypertension and any coronary disease.  The examiner 
concluded that it was more likely than not that the proximate 
cause of the Veteran's death was increasingly severe stage 
III COPD, explaining the need for his cardiac pacer for sick 
sinus syndrome, rather than due to diabetes mellitus.  He 
noted that while hypertension may have contributed to the 
Veteran's death, the Veteran's hypertension was less likely 
than not related to his service-connected diabetes mellitus.  
He noted that the Veteran's diabetes was, in part, related to 
his medication, i.e. steroids for COPD.  
Records obtained from the Social Security Administration 
(SSA) show that the Veteran was awarded disability benefits 
due to COPD, effective in July 2001.  Medical records 
considered in support of the claim include private medical 
records dated from September 1997 to December 2000 showing 
treatment for numerous conditions, including COPD secondary 
to smoking.  


Applicable Law

Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2008).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2008).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).  

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

The appellant also seeks service connection for the cause of 
the Veteran's death.  She argues that the Veteran's service-
connected diabetes mellitus either caused or contributed 
substantially to his death.  Alternatively, she has contended 
that the Veteran's service-connected diabetes mellitus caused 
his hypertension and coronary artery disease and that such 
latter conditions caused his death.

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for the cause of the Veteran's death.  

As discussed in detail above, the record on appeal contains 
conflicting evidence as to the cause of the Veteran's death.  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the probative value 
of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The probative value of medical evidence is based on 
numerous factors and determining the weight to be attached to 
such evidence is within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As noted, the lay coroner who completed the Veteran's 
November 2003 death certificate indicated that the cause of 
the Veteran's death was "diabetes caused from exposure to 
herbicides in the Vietnam War."  In an April 2004 statement, 
the county coroner indicated that the cause of the Veteran's 
death as recorded on the death certificate was acquired from 
VA records.

On the other hand, the record contains the May 2004 medical 
opinion from the VA registered respiratory technician and the 
November 2007 medical opinion from the VA physician, both of 
whom concluded that the cause of the Veteran's death was his 
severe COPD, not his service-connected diabetes mellitus.  

In evaluating the probative value of these competing 
opinions, the Board notes that in Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008), the United States Court of Appeals 
for Veterans Claims (Court) held that the rules on expert 
witness testimony delineated in the Federal Rules of Evidence 
provide "important, guiding factors to be used by the Board 
in evaluating the probative value of medical opinion 
evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  These 
factors are:  1) The testimony is based upon sufficient facts 
or data.  In other words, is the medical professional 
informed of sufficient facts upon which to base an opinion 
relevant to the problem at hand?; (2) the testimony is the 
product of reliable principles and methods; and (3) the 
expert witness has applied the principles and methods 
reliably to the facts of the case.  In other words, most of 
the probative value of a medical opinion comes from its 
reasoning.  A medical opinion is not entitled to any weight 
"if it contains only data and conclusions."  Nieves-
Rodriguez, 22 Vet. App. at 304.  

After carefully considering conflicting opinions discussed 
above, the Board finds that the VA medical opinions outweigh 
the opinion of the lay coroner, both in terms of quantity and 
quality.  

As an initial matter, the Board notes that the VA medical 
professionals appear to have the medical expertise necessary 
to opine on the matter at issue in this case, and in this 
regard they have provided competent evidence on the medical 
matter whereas the lay coroner does not have the training to 
do so.  Moreover, the Board notes that the VA medical 
professionals had the benefit of a review of the Veteran's 
entire claims folder, unlike the coroner.  The Board concedes 
that the coroner reported that he based his conclusion on 
information obtained from VA medical records.  The VA 
clinical records, however, do not contain any notation that 
the cause of the Veteran's death was from diabetes mellitus.  
As a result, the probative value of the coroner's opinion is 
further limited.  See e.g. Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  
The Board further notes that the VA medical opinions are 
specific, as well as thorough and detailed, containing fully 
articulated rationales, including reference to the applicable 
medical history.  On the other hand, the coroner's statement 
is conclusory, with no rationale.  Nor is it consistent with 
the evidence of record.  
For these reasons, the Board finds that the most probative 
evidence shows that the cause of the Veteran's death was 
COPD, not service-connected diabetes mellitus.  Moreover, the 
November 2007 VA medical opinion indicates that it is less 
likely as not that the Veteran's service-connected diabetes 
was an underlying cause death or otherwise etiologically 
related thereto.  He also concluded that it was less likely 
as not that the Veteran's service-connected diabetes mellitus 
rendered him materially less capable of resisting the effects 
of his fatal COPD.  There is no conflicting medical opinion 
in this regard.  

Moreover, as discussed in detail above, there is no showing 
that the Veteran had COPD during service or for many years 
thereafter, nor is there any probative evidence linking the 
Veteran's fatal COPD to his active service, any incident 
therein, or any service-connected disability.  The appellant 
has not contended otherwise.  

In reaching its decision, the Board has considered the 
appellant's contentions to the effect that the Veteran's 
service-connected diabetes mellitus caused his hypertension 
and coronary artery disease and that such latter conditions 
caused or contributed to his death.  

In that regard, the Board notes that it has carefully 
considered the July 2004 letter from the Veteran's VA 
physician linking the Veteran's coronary artery disease and 
hypertension to his service-connected diabetes mellitus.  
Unfortunately, however, the VA physician did not provide a 
rationale for his opinion, nor did he indicate that the 
Veteran's hypertension and/or coronary artery disease caused 
his death.  For these reasons, the Board finds the probative 
value of the opinion is limited.  

On the other hand, the record on appeal contains the November 
2007 VA medical opinion in which the VA physician concluded, 
based on a review of the Veteran's claims folder, that 
although the Veteran's hypertension "may have contributed" 
to the Veteran's death, such hypertension was less likely 
than not related to his service-connected diabetes mellitus.  
Again, the Board notes that this VA physician's opinion is 
thorough and based on a review of the entire claims folder 
which, importantly, contains the Veteran's complete medical 
records.  

The Board has considered whether VA physician's statement to 
the effect that the Veteran's hypertension "may have 
contributed" to the Veteran's death, when considered with 
the July 2004 VA physician's letter, could provide a basis 
upon which to award service connection.  

It is well established, however, that medical opinions that 
are speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the words "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of "may 
or may not" is speculative and insufficient to support an 
award of service connection for the cause of death); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the Veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Concerning this, the Board notes that reasonable doubt is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.

Because the only medical evidence of record implicating 
hypertension as either a primary or contributory cause of the 
Veteran's death is speculative, i.e. "may have" 
contributed, the Board finds that it does not provide a 
sufficient basis upon which to award service connection, when 
considered together with the July 2004 VA medical opinion.  

The Board has also considered the appellant's contentions to 
the effect that the Veteran's service-connected diabetes 
caused or contributed to his death, or that his service-
connected diabetes caused him to develop hypertension and 
coronary artery disease and that such conditions caused his 
death.  As the record does not establish that the appellant 
possesses a recognized degree of medical knowledge, however, 
she lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education, such as a diagnosis or opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board finds that the most probative evidence 
shows that COPD, the cause of the Veteran's death, was not 
present during service or for many years thereafter and the 
record contains no indication that the Veteran's COPD is 
causally related to his active service or any incident 
therein.  The most probative evidence of record does not 
otherwise show that a disability of service origin, including 
diabetes mellitus, was a principal or contributory cause of 
the Veteran's death, nor was the cause of his death in any 
way etiologically linked to service.

Although the Board is sympathetic with the appellant's loss 
of her husband, absent such evidence, there is no basis upon 
which to award service connection for the cause of the 
Veteran's death.  The Board is not permitted to engage in 
speculation as to medical causation issues but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death and therefore the claim must be denied.
ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


